DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-20 are new.
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 112
Claims 2-10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the charge pump";  
claim 2 recites the limitation "the feedback circuitry"; and  
claim 3 recites the limitation "the charge pump";
claim 8 recites the limitation "the charge pump";  
claim 8 recites the limitation "the feedback circuitry"; and
claim 10 recites the limitation "the charge pump".  
There is insufficient antecedent basis for these limitations in the claims.
References
D1: US10340867		Singh et al.		2019-07-02
D2: US11005435		Singh et al.		2021-05-11
D3: US10187020		Chen et al.		2019-01-22
D4: US20100063399		Walker et al.		2010-03-11
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.  Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.  Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.  Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10340867.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because at least all the features of claim 1 are included among the features of claim 1 of US10340867.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11005435.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because at least all the features of claim 1 are included among the features of claim 1 of US11005435.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10187020.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because at least all the features of claim 11 are included among the features of claim 14 of US10187020.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by D4.  
With regards to claim 1, the D4 reference discloses the utilization of an ultrasound apparatus (Fig. 1 and ¶ 0092), comprising: an ultrasonic transducer (12) to provide an analog electrical signal (¶¶ 0092 and 0093; Fig. 1); an amplifier (28) having time gain compensation (TGC) functionality (28) coupled to the ultrasonic transducer (12) and configured to receive and amplify (28) the analog electrical signal by a time-dependent amount (¶¶ 0093 & 0120). 
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner
Art Unit 3645